[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 96 
In Banc.
This is a motion to dismiss the appeal upon the ground that the bill of exceptions was not filed as a part of the transcript on appeal, nor within the time extended by the former order of this court.
The appeal was perfected during the September term, 1924, and a transcript consisting of a copy of the judgment, notice of appeal and proof of service and of the undertaking, was filed during said term, and the printed abstract was filed at the next term of this court. The bill of exceptions and the transcript of the testimony were not filed until after the expiration of the term next following the appeal, but were filed as soon as the same could be prepared and certified to. The filing of the bill of exceptions and of the transcript of the testimony was not jurisdictional and a sufficient excuse having been shown for the delay, the motion to dismiss the appeal should be overruled and it is so ordered.
MOTION OVERRULED.
                             ON THE MERITS.